Case 1:19-cv-24843-CMA Document 24 Entered on FLSD Docket 01/25/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-24843-CIV-ALTONAGA/Goodman

  MARIA SAENZ ALVARADO,

         Plaintiff,
  v.

  ANDREW M. SAUL,
  Commissioner of the Social
  Security Administration,

        Defendant.
  ____________________________/

                                                ORDER

         On November 22, 2019, Plaintiff, Maria Saenz Alvarado, filed a Complaint [ECF No. 1]

  seeking review of Defendant, Andrew M. Saul, Commissioner of the Social Security

  Administration’s decision discontinuing her disability benefits under the Social Security Act. (See

  generally id.). The case was referred to Magistrate Judge Jonathan Goodman for a report and

  recommendation on dispositive matters. (See [ECF Nos. 2, 5]).

         Thereafter, Plaintiff filed a Motion for Summary Judgment [ECF No. 16], and Defendant

  filed a competing Motion for Summary Judgment [ECF No. 21], which also served as his

  opposition response to Plaintiff’s Motion [ECF No. 22]. On January 5, 2021, Judge Goodman

  entered his Report and Recommendations on Summary Judgment Motions [ECF No. 23],

  recommending the Court deny Plaintiff’s Motion, grant Defendant’s Motion, and enter final

  judgment in favor of Defendant. (See id. 1–2, 14).

         When a magistrate judge’s findings or recommendations have been objected to, district

  courts must review the findings or recommendations de novo. See Fed. R. Civ. P. 72(b)(3). When

  no party has timely objected, however, “the court need only satisfy itself that there is no clear error
Case 1:19-cv-24843-CMA Document 24 Entered on FLSD Docket 01/25/2021 Page 2 of 3

                                                 CASE NO. 19-24843-CIV-ALTONAGA/Goodman


  on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory

  committee’s note to 1983 addition (citation omitted). Although Rule 72 itself is silent on the

  standard of review, the Supreme Court has acknowledged Congress’s intent was to only require a

  de novo review where objections have been properly filed — not when neither party objects. See

  Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require

  district court review of a magistrate[] [judge’s] factual or legal conclusions, under a de novo or

  any other standard, when neither party objects to those findings.” (alterations added)).

         The Report advised the parties they had 14 days to file objections. (See Report 14). Neither

  party has filed objections, nor have they requested an extension of time to do so. Thus, the Court

  reviews the Report for clear error.

         The Report summarizes Plaintiff’s background and the procedural background of this case;

  acknowledges the standard of review in an appeal of an adverse benefits decision; lays out the

  five-step analysis required by 20 C.F.R. sections 416.920(a) and 404.1520 for a disability

  determination; describes the findings of the Administrative Law Judge (“ALJ”) at each step; and

  carefully considers and evaluates Plaintiff’s arguments that the ALJ (1) failed to properly assess

  Plaintiff’s subjective allegations of disabling pain and resulting limitations, and (2) improperly

  discounted the opinion of the treating psychiatrist. (See generally Report).

         The Magistrate Judge correctly concludes neither of Plaintiff’s arguments is persuasive.

  (See id. 7–14). First, there was substantial evidence to support the ALJ’s determination that

  Plaintiff’s subjective allegations of pain and limitations were inconsistent with her daily activities

  and the objective medical records. (See id. 7–10). The ALJ considered the medical records and

  information about Plaintiff’s activities in depth, concluding that the evidence did not support the

  level of symptom intensity that Plaintiff alleged. (See id.). Second, the ALJ provided good cause



                                                    2
Case 1:19-cv-24843-CMA Document 24 Entered on FLSD Docket 01/25/2021 Page 3 of 3

                                                 CASE NO. 19-24843-CIV-ALTONAGA/Goodman


  for discounting the treating psychiatrist’s opinion by stating that the opinion was inconsistent with

  and unsupported by his own treatment notes. (See id. 10–14).

         The undersigned fully agrees with the analysis and recommendations in Judge Goodman’s

  Report. Accordingly, it is ORDERED AND ADJUDGED that

         1. The Report and Recommendations on Summary Judgment Motions [ECF No. 23] are

  ADOPTED.

         2. Plaintiff’s Motion for Summary Judgment [ECF No. 16] is DENIED, and Defendant’s

  Motion for Summary Judgment [ECF No. 21] is GRANTED. Final summary judgment shall be

  entered separately.

         3. The Clerk of the Court is directed to CLOSE this case.

         DONE AND ORDERED in Miami, Florida, this 25th day of January, 2021.




                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Magistrate Judge Jonathan Goodman;
         counsel of record




                                                   3
